DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a recorded telephone message by Charles Rauch on February 20, 2022.
Specification
	Replacing the title filed on January 27, 0222, with the following:
	"METHOD, TERMINAL, AND NON-TRANSITORY COMPUTER READABLE MEDIUM FOR DOWNLINK DATA TRANSMISSION BASED ON SCHEDULING OF PHYSICAL DOWNLINK SHARED CHANNELS (PDSCHs)"
Allowable Subject Matter
3.	Claims 1, 16, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, 3GPP document (“TS 38.214 v15.4.0” December 2018) teaches ““A UE shall upon detection of a PDCCH with a configured DCI format 1_0 or 1_1 decode ”(Section 5.1, page 9)” Also, the 3GPP document teaches M TCI-State configurations (Section 5.1.5, page 27) in view of Noh et al. (U.S. Patent Application Publication # 2021/0314927 A1) teach “the UE determines that the reception mode for the PDCCH is a multiple TCI states indication mode in operation 1610, the UE may assume multiple TCI states for each CORESET to receive a PDCCH, according to embodiments of the disclosure, in operation 1620.”(Fig.16 @ 1610; Paragraph [0270]), fail to disclose: “determining, by the terminal, TCI states comprising a first TCI state and a second TCI state which are applied to the multiple PDSCHs according to the TCI state indication:
wherein a number of the multiple PDSCHs N are equal or greater than a quality of TCI states K and K equals 2;
when N>K,
the n-th PDSCH in the multiple PDSCHs corresponds to one of the first TCI state and the second TCI state, and k=[(n-1) mod K +1],
when N=K,
the multiple PDSCHs are in one-to-one correspondence with the first TCI state and the second TCI state.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim 
Claims 3-4 and 8-15 are also allowed by virtue of their dependency on claim 1.
Regarding claim 16, the best prior art found during the examination of the present, 3GPP document (“TS 38.214 v15.4.0” December 2018) teaches ““A UE shall upon detection of a PDCCH with a configured DCI format 1_0 or 1_1 decode the corresponding PDSCHs as indicated by that DCI.”(Section 5.1, page 9)” Also, the 3GPP document teaches M TCI-State configurations (Section 5.1.5, page 27) in view of Noh et al. (U.S. Patent Application Publication # 2021/0314927 A1) teach “the UE determines that the reception mode for the PDCCH is a multiple TCI states indication mode in operation 1610, the UE may assume multiple TCI states for each CORESET to receive a PDCCH, according to embodiments of the disclosure, in operation 1620.”(Fig.16 @ 1610; Paragraph [0270]), fail to disclose: “… and operable with the processor to determine TCI states comprising a first TCI state and a second TCI state which are applied to the multiple PDSCHs according to the TCI state indication:
wherein a number of the multiple PDSCHs N are equal or greater than a quality of TCI states K and K equals 2 ;
when N>K,
the n-th PDSCH in the multiple PDSCHs corresponds to one of the first TCI state and the second TCI state, and k=[(n-1) mod K +1],
when N=K,
the multiple PDSCHs are in one-to-one correspondence with the first TCI state and the second TCI state.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 19 is also allowed by virtue of their dependency on claim 16.
Regarding claim 20, the best prior art found during the examination of the present, 3GPP document (“TS 38.214 v15.4.0” December 2018) teaches ““A UE shall upon detection of a PDCCH with a configured DCI format 1_0 or 1_1 decode the corresponding PDSCHs as indicated by that DCI.”(Section 5.1, page 9)” Also, the 3GPP document teaches M TCI-State configurations (Section 5.1.5, page 27) in view of Noh et al. (U.S. Patent Application Publication # 2021/0314927 A1) teach “the UE determines that the reception mode for the PDCCH is a multiple TCI states indication mode in operation 1610, the UE may assume multiple TCI states for each CORESET to receive a PDCCH, according to embodiments of the disclosure, in operation 1620.”(Fig.16 @ 1610; Paragraph [0270]), fail to disclose: “…determine, by the terminal, TCI states comprising a first TCI state and a second TCI state which are applied to the multiple PDSCHs according to the TCI state indication:
wherein a number of the multiple PDSCHs N are equal or greater than a quality of TCI states K and K equals 2 ;
when N>K,
the n-th PDSCH in the multiple PDSCHs corresponds to one of the first TCI state and the second TCI state, and k=[(n-1) mod K +1],
when N=K,
the multiple PDSCHs are in one-to-one correspondence with the first TCI state and the second TCI state.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Blankenship et al. (WO # 2020141484 A1) teach “methods can include receiving, from the wireless network, a plurality of Transmission Configuration Indicator (TCI) states.” (Fig.11, page 8) Also, Blankenship et al. teach methods receiving, via a single physical control channel, scheduling information for a plurality of physical data channels carrying a respective plurality of repetitions of a data block.” (Fig.11, page 8)
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 24, 2022